DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 1/14/19 has been reviewed and accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
claim 1, 11 and 16, the claim recites generic placeholder “module” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because there is no linking term between the nonce term and the functional language (see step B of the 3 prong analysis).  Such claim limitation(s) is/are: “module converts each data…” of claims 1, 11 and 16.
Because these claim limitation(s) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a search 9module that enables” in claim 7;
“an output 18module in communication with the interface that generates” in claim 9;
“a search 9module that enables” in claim 12;
“a search 9module that enables” in claim 17.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations: 
“a search 9module that enables” in claim 7;
“an output 18module in communication with the interface that generates” in claim 9;
“a search 9module that enables” in claim 12; and
“a search 9module that enables” in claim 17
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
claims 7, 12, and 17, the specification discloses that the search module enables a user to examine data, however does not disclose the structure or steps of how the search module does this (para [128]).
Regarding claim 9, the specification discloses the output module generating a product, however does not disclose the structure or steps of how the search module does this (para [129]).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claims 10, 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear to the examiner what is meant by “Tantra formatting”. It is unclear based on the context and is not a term of the art. For examination purposes, ‘tanta formatting’ will be interpreted as a broadly applicable format.
	Regarding claim 13, it is unclear to the examiner what is meant by “Tantra formatting”. It is unclear based on the context and is not a term of the art. For examination purposes, ‘tanta formatting’ will be interpreted as a broadly applicable format.
Regarding claim 18, it is unclear to the examiner what is meant by “Tantra format”. It is unclear based on the context and is not a term of the art. For examination purposes, ‘tanta formatting’ will be interpreted as a broadly applicable format.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 7, 9, 12 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of:
“a search 9module that enables” in claim 7;
“an output 18module in communication with the interface that generates” in claim 9;
“a search 9module that enables” in claim 12; and
“a search 9module that enables” in claim 17.
The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 7-9, 11-12, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manjunath United States Patent Application Publication US 2017/0262868.
Regarding claim 1, Manjunath discloses a system comprising:  
6a computer (Manjunath, para [0037], processors and memories as part of the user computing device represent a computer);  
7an interface connected to the computer (Manjunath, para [0037], query interface which allows a user to enter data and display results; Manjunath, para [0145] interface further shown in figs 9A-9F);  
8a module executing on the computer that a user enters 9data into via the interface, the module converts each data 10entered into a first state and a second state, the first state 11visible to the user on the interface upon entry by the user (Manjunath, para [0145 and 147], with reference to fig 1-3 and 9B, a query as depicted in the input text box 916 may be input), and  
12the second state visible to the user on the interface upon call- 13up by the user (Manjunath, para [0146], with reference to fig 9F, content displayed in windows 912 change based on user input of selecting a tab);  
14a graph generated on the interface based upon the 15first state and the second state (Manjunath, para [0146], with reference to fig 9F element 936); and  
16an object linked to the data via the graph (Manjunath, para [0025], graphs made up of edges and nodes. Nodes represent objects that are linked via edges).

Regarding claim 3, Manjunath discloses the system of claim 1. Manjunath additionally discloses wherein the graph includes 24at least one of a hypergraph, a directed graph, and a multi- 25graph, and wherein the graph is not a single tree-like structure (Manjunath, para [0153], hypergraph visualization can be applied)

claim 4, Manjunath discloses the system of claim 1. Manjunath additionally discloses wherein the data can be 28 imported and exported (Manjunath, para [0144], data inputted, user is able to select to export output data)

Regarding claim 7, Manjunath discloses the system of claim 1. Manjunath additionally discloses further comprising a search 9module that enables a user to examine at least one of the data on 10the system, the first state of the data, the second state of the 11data, the graph, and the object (Manjunath, para [0145 and 147], with reference to fig 1-3 and 9B, search module interpreted as interface and corresponding software used in first state to input information for a query).

Regarding claim 8, Manjunath discloses the system of claim 1. Manjunath additionally discloses wherein the graph is 14visualized on the interface for the user and the user can observe 15and manipulate the data in a graphical manner (Manjunath, para [0146], with reference to fig 9F, graph content displayed in windows 912 change based on user input of selecting a tab).

Regarding claim 9, The system of claim further comprising an output 18module in communication with the interface that generates a 19product for the user based upon the data (Manjunath, para [0144], exports output to pdf).

Regarding claim 11, Manjunath discloses a method comprising:  
26entering data into a module executing on a computer 27and the module converts each data entered into a first state and a second state (Manjunath, para [0037], query interface which allows a user to enter data and display results; Manjunath, para [0145] interface further shown in figs 9A-9F), the first state visible to a user on an interface upon entry by the user (Manjunath, para [0145 and 147], with 
2generating a graph on the interface based upon the 3first state and the second state (Manjunath, para [0146], with reference to fig 9F element 936); and  
4linking an object to the data via the graph (Manjunath, para [0025], graphs made up of edges and nodes. Nodes represent objects that are linked via edges).

Regarding claim 12, Manjunath discloses the method of claim 11. Manjunath additionally discloses further comprising 7providing a search module that enables a user to examine at least 8one of the data on the system, the first state of the data, the 9second state of the data, the graph, and the object (Manjunath, para [0145 and 147], with reference to fig 1-3 and 9B, search module interpreted as interface and corresponding software used in first state to input information for a query).

Regarding claim 15, Manjunath discloses the method of claim 11. Manjunath additionally discloses further comprising 20outputting a product for the user based upon the data (Manjunath, para [0144], exports output to pdf).

Regarding claim 16, Manjunath discloses a computer program product embodied in a tangible 23non-transitory media comprising:  
24computer readable program codes coupled to the 25tangible non-transitory media to provide a canalphone 26specification, the computer readable program codes configured to 27cause the program to: 

the first state visible to a user on an interface 2upon entry by the user (Manjunath, para [0145 and 147], with reference to fig 1-3 and 9B, a query as depicted in the input text box 916 may be input), and 
the second state visible to the user 3on the interface upon call-up by the user (Manjunath, para [0146], with reference to fig 9F, content displayed in windows 912 change based on user input of selecting a tab);  
4generate a graph on the interface based upon the first 5state and the second state (Manjunath, para [0146], with reference to fig 9F element 936); and  
6link an object to the data via the graph (Manjunath, para [0025], graphs made up of edges and nodes. Nodes represent objects that are linked via edges).

Regarding claim 17, Manjunath discloses the computer program product of claim 16. Manjunath additionally discloses further comprising program code configured to: provide a 10search module that enables a user to examine at least one 11of the data on the system, the first state of the data, the 12second state of the data, the graph, and the object (Manjunath, para [0145 and 147], with reference to fig 1-3 and 9B, search module interpreted as interface and corresponding software used in first state to input information for a query).

Regarding claim 20, Manjunath discloses the computer program product of claim 16. Manjunath additionally discloses further 24comprising program code configured to: output a product for the 25user based upon the data (Manjunath, para [0144], exports output to pdf).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Manjunath United States Patent Application Publication US 2017/0262868 in view of Mohr United States Patent Application Publication 2015/0339835.
Regarding claim 2, Manjunath discloses the system of claim 1.  Manjunath additionally discloses wherein the data comprises 19a sequence of objects, and wherein the graph includes edges 20to which the object is linked, and wherein the object comprises 21meta-data (Manjunath, para [0025], graphs made up of edges and nodes. Set of nodes correspond to the plurality of parameters and the set of edges correspond to the relationship between the plurality of parameters. Parameters represent meta-data). 
Manjunath does not disclose that the sequence of objects are TextObjects.
Mohr discloses a sequence of text objects (Mohr, para [0029], text objects make up graph. Graph interpreted as including a sequence).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the objections to be textobjects. The motivation for doing so would have been to model many types of relationships and processes (Mohr, para [0002]).

Claims 5-6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Manjunath United States Patent Application Publication US 2017/0262868 in view of Agarwal United States Patent US 9,767,197.
Regarding claim 5, Manjunath discloses the system of claim 4. Manjunath does not disclose wherein the data imported 2is at least one of updated for all users, and updated as 3versions. 
Agarwal discloses wherein the data imported 2is at least one of updated for all users, and updated as 3versions (Agarwal, col12, rows 38-45, users update versions for network).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the data to include updated versions. The motivation for doing so would have been to effectively monitor or visualize updates (col 1, rows 15-24).

Regarding claim 6, Manjunath discloses the system of claim 4. Manjunath does not disclose wherein the data imported 6is controlled by the user as to version and what data is updated.
Agarwal discloses wherein the data imported 6is controlled by the user as to version and what data is updated (Agarwal, col12, rows 38-45, users update versions for network).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the data to include updated versions. The motivation for doing so would have been to effectively monitor or visualize updates (col 1, rows 15-24).

Regarding claim 14, Manjunath discloses the method of claim 11. Manjunath does not disclose further comprising 16controlling by the user data imported as to version and what data 17is updated 
Agarwal discloses further comprising 16controlling by the user data imported as to version and what data 17is updated (Agarwal, col12, rows 38-45, users update versions for network).


Regarding claim 19, Manjunath discloses the method of claim 11. Manjunath does not disclose further 20comprising program code configured to: control by the user data 21imported as to version and what data is updated.
Agarwal discloses further 20comprising program code configured to: control by the user data 21imported as to version and what data is updated (Agarwal, col12, rows 38-45, users update versions for network).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the data to include updated versions. The motivation for doing so would have been to effectively monitor or visualize updates (col 1, rows 15-24).

Claims 10, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Manjunath United States Patent Application Publication US 2017/0262868 in view of Weskamp United States Patent Application Publication US 2014/0351268.
Regarding claim 10, Manjunath discloses the system of claim 1.  Manjunath does not disclose wherein the data comprises 22Tantra formatting so the user experiences the data on the 23interface in different configurations.
Weskamp discloses wherein the data comprises 22Tantra formatting so the user experiences the data on the 23interface in different configurations (Weskamp, para [0047], with regards to fig 4, formats content into templates based on client device characteristics (steps 420-440)).


Regarding claim 13, Manjunath discloses the method of claim 11.  Manjunath does not disclose further comprising Tantra 12formatting so the user experiences the data on the interface in 13different configurations.
Weskamp discloses Tantra 12formatting so the user experiences the data on the interface in 13different configurations (Weskamp, para [0047], with regards to fig 4, formats content into templates based on client device characteristics (steps 420-440)).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the formatting to include multiple formats supporting different devices. The motivation for doing so would have been providing information in limited display areas (Weskamp, para [0003]).

Regarding claim 18, Manjunath discloses the computer program product of claim 16.  Manjunath does not disclose further 15comprising program code configured to: Tantra format so the user 16experiences the data on the interface in different 17configurations.
Weskamp discloses program code configured to: Tantra format so the user 16experiences the data on the interface in different 17configurations (Weskamp, para [0047], with regards to fig 4, formats content into templates based on client device characteristics (steps 420-440)).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the formatting to include multiple formats supporting 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178